Order, Supreme Court, New York County (Shorter, J.), entered December 23,1980, which granted reargument but adhered to the decision in the order of July 11, 1980, modified, on the law and the facts and in the exercise of discretion, to deny defendant’s motion for leave to amend the answer to the extent of striking the second and third proposed counterclaims, and to grant plaintiff’s cross motion for summary judgment, severing there*753from defendant’s first counterclaim, and otherwise affirmed, without costs. Appeal from order entered July 11,1980, dismissed as superseded by the order of December 23, 1980, without costs. Defendant’s executive officer, in deposition, admitted the debt upon which summary judgment on plaintiff’s cause is based. Only the first of defendant’s proposed counterclaims is substantiated in the motion papers. Unrelated to plaintiff’s cause, it is however available as a setoff. Concur — Ross, J.P., Markewich, Bloom and Fein, JJ.